Citation Nr: 0822624	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-17 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH), claimed as secondary to service-connected 
Diabetes Mellitus Type II, (DM).

2.  Entitlement to an increased evaluation for DM, currently 
evaluated as 40 percent disabling.  

3.  Entitlement to an initial compensable disability 
evaluation for  erectile dysfunction.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

5.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.  

6.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral cataract extractions with implants and 
diabetic retinopathy.

7.  Entitlement to an effective date earlier than September 
13, 2004, for the grants of service connection for diabetic 
neuropathy, erectile dysfunction, an eye condition, and 
special monthly compensation.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1958 to November 
1961 and from November 1961 to September 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Philadelphia, Pennsylvania.  Thereafter, the 
Baltimore, Maryland, RO assumed jurisdiction.  

In a December 2007 decision, the RO increased the veteran's 
disability evaluation for peripheral neuropathy of the right 
and left lower extremities from noncompensable to 10 percent 
disabling.


FINDINGS OF FACT

1.  BPH was demonstrated years after service and is unrelated 
to a disease or injury in service, including his service-
connected DM.

2.  The veteran currently has to control his DM by restricted 
diet, regulation of activities, and medication including 
insulin, but he has had no episodes of either ketoacidosis or 
hypoglycemic reactions requiring hospitalization, or visits 
to a diabetic care provider twice a month resulting from 
complications from DM.

3.  Erectile dysfunction is manifested by impotency without 
visible deformity of the penis; the veteran is currently in 
receipt of special monthly compensation based on loss of use 
of a creative organ.

4.  The veteran's left lower extremity peripheral neuropathy 
has resulted in moderate incomplete paralysis throughout the 
course of the appeal.

5.  The veteran's right lower extremity peripheral neuropathy 
has resulted in moderate incomplete paralysis throughout the 
course of the appeal.

6.  The veteran has had diabetic retinopathy with active 
pathology and bilateral pseudoaphakia with corrected visual 
acuity of 20/20 in both eyes throughout the course of this 
appeal.  

7.  Resolving reasonable doubt in favor of the veteran, his 
request for an increased evaluation, to include all 
subsequent grants of service connection arising from his 
request for an increased evaluation, was received on August 
26, 2003.  


CONCLUSIONS OF LAW

1.  BPH was not incurred or aggravated during service nor it 
is proximately due to or the result of the service-connected 
DM.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006 & 2007).

2.  The criteria for a disability rating in excess of 40 
percent for DM have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.120,  Diagnostic 
Code 7913 (2007).

3.  The criteria for a compensable evaluation for erectile 
dysfunction have not been met at any time.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 
4.31, 4.115b, Diagnostic Codes 7522, 7523 (2007).

4.  The criteria for an initial 20 percent evaluation for 
peripheral neuropathy of the left lower extremity have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.124a, 
Diagnostic Code 8521 (2007).

5.  The criteria for an initial 20 percent evaluation for 
peripheral neuropathy of the right lower extremity have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1). 4.124a, 
Diagnostic Code 8521 (2007).

6.  The criteria for a 40 percent evaluation, but no higher, 
for bilateral cataract extractions with implants and diabetic 
retinopathy have been met throughout the course of this 
appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.16, 4.75-4.84, 4.84a, Diagnostic Codes 6006, 6029 (2007).

7.  The criteria for an effective date of August 26, 2003, 
but no earlier, for the grants of service connection for 
diabetic neuropathy, erectile dysfunction, an eye condition, 
and special monthly compensation have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

As it relates to the effective date issue, the VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5- 2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision as it 
relates to this claim, further assistance is unnecessary to 
aid the veteran in substantiating his claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  It should inform the appellant of 
what information and evidence VA will seek to provide, and 
what information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The May 2005 letter informed the veteran of the information 
and evidence necessary to substantiate the claim, what types 
of evidence VA would undertake to obtain, and what evidence 
the appellant was responsible for obtaining.  The letter did 
not explicitly tell him to submit all relevant evidence in 
his possession.  An error by VA in providing notice of the 
information and evidence necessary to substantiate a claim 
under 38 U.S.C. § 5103(a) is presumptively prejudicial and in 
such a case the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007).  The letter 
did tell him to submit medical evidence in his possession and 
to tell VA about relevant evidence and that it was his 
responsibility to ensure that VA received the evidence.  He 
was thereby put on notice to submit relevant evidence in his 
possession and he was not prejudiced by the failure of the RO 
to provide explicit notice to submit relevant evidence in his 
possession. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims and he was provided with notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal in March 2006.  

As the Board concludes below that the preponderance of the 
evidence is against the claim of service connection for BPH, 
any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.

As it relates to the issues of erectile dysfunction, 
peripheral neuropathy of the left lower extremity, peripheral 
neuropathy of the right lower extremity, and bilateral 
cataract extractions with implants and retinopathy, these 
appeals arise from disagreement with the initial evaluation 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As it relates to the increased evaluation for DM, the April 
2005 letter VA informed the veteran of the information and 
evidence necessary to substantiate the claim, what types of 
evidence VA would undertake to obtain, and what evidence the 
appellant was responsible for obtaining.  The letter did not 
explicitly tell him to submit all relevant evidence in his 
possession.  

As noted above, an error by VA in providing notice of the 
information and evidence necessary to substantiate a claim 
under 38 U.S.C. § 5103(a) is presumptively prejudicial and in 
such a case the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007).  Here, 
however, the letter did tell him to submit medical evidence 
in his possession and to tell VA about relevant evidence and 
that it was his responsibility to ensure that VA received the 
evidence.  A reasonable person should have gleaned from that 
notice that he should submit all pertinent evidence in his 
possession.  He was thereby put on notice to submit relevant 
evidence in his possession and he was not prejudiced by the 
failure of the RO to provide explicit notice to submit 
relevant evidence in his possession. 

As to the five elements listed above in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the veteran has 
substantiated his status as a veteran.  The second and third 
Dingess elements are also substantiated inasmuch as service 
connection has been established for the disability at issue.  
The March 2006 letter discussed the criteria for the 
assignment of effective dates and ratings.  
At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).
The April 2005 letter told the veteran that he could 
substantiate his claims for increase with evidence that the 
disability had worsened.  The March 2006 letter told him that 
he could substantiate the claims with evidence of the effect 
of the disability on work.  
He was not specifically told that the claims could be 
substantiated with evidence of the impact of the disability 
on daily life.  The veteran was provided VA examinations in 
which the impact of the disability on daily life was 
discussed.  These discussions should have put him on notice 
that such evidence was relevant to substantiating the claims.
The disabilities at issue are not rated on the basis of 
specific laboratory findings or test results.  Hence, 
additional notice was not required on the second element of 
Vazquez-Flores notice.
The March 2006 letter provided notice on the third Vazquez-
Flores notice element; and both VCAA letters provide examples 
of evidence that could be submitted to substantiate the 
claims.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claims, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claims 
after sending the above notices.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded a VA examination with regard to 
each issue.  


BPH

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Secondary service 
connection will be established for the degree of aggravation 
of a non-service connected disability by a service connected 
disease or disability, provided a baseline can be established 
for the disability prior to its aggravation. Allen v. Brown, 
7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

The veteran service medical records do not (show nor does the 
veteran contend) that his current BPH had its origins in 
service.  The veteran maintains that his current BPH arises 
from and/or is aggravated by his service-connected DM.  

At the time of the veteran's May 2005 VA examination, he was 
diagnosed as having BPH.  

Following the veteran's notation, in the May 2006 statement 
accepted in lieu of a VA Form 9, that there had been no 
opinion rendered with regard to the etiology of his BPH, the 
veteran was afforded an additional VA examination in October 
2007.  At the time of the examination, the examiner noted 
that the veteran had undergone a radical prostectomy in 
February 2006.  The examiner stated that as to answering the 
question of whether it was at least as likely as not that the 
veteran's benign prostatic hypertrophy was related to his 
service-connected DM, the answer to that was no.  He noted 
that the veteran had no prostate as the entire prostate was 
removed due to his cancer surgery.  The examiner concluded by 
specifically finding that the veteran's BPH "is not related 
to his diabetes mellitus."  

While the veteran is competent to describe symptoms, Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994)), he is a lay person 
and lacks the medical expertise to provide an opinion as to 
whether an etiological relationship exists between his 
current cervical spine disorder and his currently service-
connected DM.  His assertions in this regard are not 
probative of whether his BPH was linked to his service-
connected DM.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The only competent opinion as to the etiology of the BPH was 
provided by the October 2007 VA examiner, who following a 
comprehensive examination and a thorough review of the claims 
folder, found that it was not likely that the veteran's BPH 
was related to his currently service-connected DM.

The only competent opinion is against a finding that BPH was 
caused or aggravated by the service connected DM.  The 
preponderance of the evidence is therefore, against the 
claim, and it must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).


Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


DM

Ratings for DM are governed by criteria and set forth in 
38 C.F.R. § 4.119, Diagnostic Code 7913.

A rating of 10 percent is assigned for DM that is managed by 
a restricted diet only. A rating of 20 percent is assigned 
for DM requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet. A rating of 40 
percent is assigned for DM requiring insulin, a restricted 
diet, and regulation of activities.

A rating of 60 percent is assigned for DM requiring insulin, 
restricted diet, and regulation of activities and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated. 38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Noncompensable complications are considered part of the 
diabetic process under Code 7913.  See Note 1 to Code 7913.

At the time of a May 2005 VA examination, the veteran 
reported no change in his medication and no weight change.  
He had had one episode of ketoacidosis three years ago.  He 
was followed at the diabetic clinic every three months.  The 
veteran was taking insulin and other medications for his DM.  
A diagnosis of DM with mild diabetic retinopathy was 
rendered.  

At the time of an October 2007 VA examination, the veteran 
was noted to have had no recent episodes of ketoacidosis but 
he reported that he had two to three episodes of hypoglycemic 
reactions a year with the most recent one being seven months 
ago. He reported that on several occasions had had to call 
911.  There had been no hospitalizations for ketoacidosis or 
hypoglycemic reactions.  The veteran tried to follow a low 
carbohydrate diet.  He stated that there had been no 
significant change in his weight.  He had been using insulin 
for several years.  The veteran was seen by his primary care 
provider at the VA every three months.  There was no loss of 
bladder or bowel control.  

It was the examiner's impression that the veteran had insulin 
requiring DM which was moderately well controlled but with 
erectile dysfunction, peripheral neuropathy, and cataracts.  

Review of the claims file reflects that a 40 percent 
disability has been assigned for DM.  In addition, service 
connection and separate disability evaluations are in effect 
for the following conditions, all as due to the DM: diabetic 
peripheral neuropathy of the right and left lower 
extremities; bilateral cataract extractions with implants and 
diabetic retinopathy; erectile dysfunction; and hypertension.  
Thus, symptomatology associated with these disabilities (upon 
which the veteran is receiving VA compensation for those 
separate disorders) may not be utilized to rate the 
underlying DM which is presently on appeal. 38 C.F.R. § 
4.119.

While the Board notes that he veteran's DM requires insulin, 
a restricted diet, and regulation of activities, there had 
been no demonstration that he has had episodes of 
ketoacidosis or hypoglycemic reactions requiring 1 or 2 
hospitalizations per year, or that he requires twice a month 
visits to a diabetic care provider.  Furthermore, the veteran 
has been assigned separate disability evaluations for other 
disabilities resulting from his service-connected DM.  
Considering the evidence in light of the rating criteria, the 
Board cannot conclude that the overall disability picture 
from DM more closely approximates the criteria for a 60 
percent rating under Code 7913.  38 C.F.R. § 4.7.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent for diabetes mellitus.  38 C.F.R. § 4.3.


Erectile Dysfunction

The veteran's impotence (erectile dysfunction) is rated 
analogously under Diagnostic Code 7522 for "deformity of the 
penis with loss of erectile power."  38 C.F.R. § 4.115b.  A 
20 percent evaluation is the only rating assignable under 
this diagnostic code.  Id.

Under DC 7523, complete atrophy of one testicle warrants a 
noncompensable rating.  Complete atrophy of both testicles 
warrants a 20 percent rating, with consideration for special 
monthly compensation.  38 C.F.R. § 4.115(b) (2007).

In every instance where the schedule does not provide a 
compensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In order to be assigned a 20 percent evaluation, two distinct 
elements are required: the veteran must have a penile 
deformity and the loss of erectile power.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7522.

At the time of the veteran's May 2005 VA examination, he was 
noted to have a normal phallus.  Both testes were slightly 
atrophic.  At the time of an October 2007 VA examination, the 
veteran had no evidence of testicular atrophy.  The testicles 
were normal in size and shape.  There were no masses.  The 
penis had no lesions.  

Based on the evidence of record, the Board finds that a 
compensable evaluation for erectile dysfunction is not 
warranted.  While the veteran has loss of erectile power, the 
medical evidence of record does not reveal any deformity of 
his penis.  Without evidence of deformity of the penis, there 
is no basis for the assignment of a compensable evaluation 
for erectile dysfunction.  Moreover, while slight atrophy of 
the testes was noted on the May 2005 VA examination, the 
testes were noted to be normal on the most recent 
examination.  As noted above, for a 20 percent evaluation, 
there would have to be complete atrophy of both testicles.  
For all the foregoing reasons, the claim for a compensable 
schedular rating for erectile dysfunction must be denied.


Peripheral Neuropathy of the Lower Extremities

The veteran's neurologic disability of the lower extremities 
has been rated by the RO under the provisions of Diagnostic 
Code 8521.  38 C.F.R. § 4.121a.

Under this regulatory provision, a 10 percent evaluation is 
assigned for mild incomplete paralysis of the external 
popliteal nerve (common peroneal).  A 20 percent evaluation 
is warranted for moderate incomplete paralysis.  A 30 percent 
evaluation is assigned for severe incomplete paralysis, and a 
40 percent evaluation is warranted for severe complete 
paralysis of the external popliteal nerve manifested by foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
38 C.F.R. § 4.124a, Diagnostic Code 8521.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor. 38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

At the time of a January 2005 VA podiatry consultation, the 
veteran was noted to have intact sensation and palpable pedal 
pulses.  

At the time of a May 2005 VA examination, the veteran 
complained of a tender sensation when walking barefoot.  He 
could walk on a soft carpet.  There was no numbness.  A 
diagnosis of diabetic neuropathy was rendered.  

In his August 2005 notice of disagreement, the veteran 
indicated that more than one 20 percent evaluation was 
warranted for neuropathy of the legs, feet, and toes.  He 
also stated that each neuropathy symptom (pain, numbness, 
tingling, coldness, and motor weakness) would need a separate 
rating for separate body parts.  

In his May 2006 substantive appeal, the veteran again 
indicated that more than a 20 percent evaluation was 
warranted for conditions manifested by foot coldness and 
numbness and numbness of all toes.  

The veteran was afforded an additional VA examination in 
October 2007.  At the time of the examination, the veteran 
reported having some tingling and numbness in his feet.  He 
had no problems with his hands.  There was no burning and his 
balance appeared to be alright.  

Physical examination revealed no weakness of the extremities.  
The deep tendon reflexes were barely present throughout 
except for the ankle jerks which were absent.  The toes went 
down bilaterally to plantar stimulation.  Sensation was 
normal throughout except in the lower extremities where 
vibration sensation in the feet was diminished and there was 
slight decrease to touch and pin sensation to the lower calf 
areas, bilaterally.  Romberg was negative and the veteran's 
gait was normal without the use of any assistive devices.  
There were no cerebellar signs.  A diagnosis of 
polyneuropathy more likely than not due to diabetes was 
rendered. 

In light of the aforementioned evidence of reflex 
abnormalities and sensory deficits, the Board finds that the 
veteran's right and left lower extremity peripheral 
neuropathy each warrant a disability rating of 20 percent, 
for moderate incomplete paralysis throughout the course of 
the appeal.  A disability rating in excess of 20 percent, for 
either extremity, is not warranted because the veteran's 
disabilities are not characterized by severe incomplete 
paralysis.

The veteran's lower extremity neuropathy cannot be properly 
described as severe in degree.  Sensation was only diminished 
in the feet and there was only slight decrease to touch and 
pin sensation to the lower calf areas, bilaterally.  Romberg 
was negative and the veteran's gait was normal without the 
use of any assistive devices.  As such, there exists no basis 
for the assignment of initial evaluation in excess of 20 
percent.



Diabetic Retinopathy

At the time of the veteran's May 2005 VA examniantion, he was 
noted to be status post cataract extraction implants.  The 
veteran did not have diplopia.  There was no other history of 
ocular disease.  The veteran had also not sustained trauma.  
Best corrected visual acuity both far and near was 20/20, 
bilaterally.  The veteran had bilateral refractive error.  
Visual filed confrontation was full.  Diagnoses of good 
results after cataract extraction, bilaterally, with 
implants; diabetic 45 plus years; and bilateral diabetic 
retinopathy, mild, without clinically significant macula 
edema, were rendered.  

At the time of a November 2007 VA examination, the veteran 
was noted to be asymptomatic.  

Visual examination revealed best corrected vision for 
distance and near was 20/20, bilaterally.  Pupillary 
reactions were equal, round, and reactive to light without 
afferent pupillary defect.  Extraocular movements were full 
and confrontations were full in each eye.  Slit lamp 
examination revealed normal lids and lashes and white and 
quiet conjunctivae.  The cornea of each eye was significant 
for guttata.  Anterior chambers were deep and quiet.  The 
iris of the right eye was within normal limits and had no 
neovascularization of the iris.  The iris of the left eye was 
significant for a surgical peripheral iridectomy at 12 
o'clock.  There was no neovascularization of the iris of the 
left eye.  The lens of each eye was a clear, well-centered 
posterior chamber IOL.  Applanation tonometry at 1225 was 20 
in each eye.  Macula of each eye was flat and healthy and the 
periphery was flat and intact to 360 degrees in each eye.  
There were microaneurysms less than standard photo 2A in two 
quadrants of each eye.  It was the examiner's impression that 
the veteran had mild nonproliferative diabetic neuropathy in 
each eye in addition to being pseudophakic.  

Retinopathy is defined as any noninflammatory disease of the 
retina.  More specifically, diabetic retinopathy is defined 
as retinopathy associated with diabetes mellitus, which may 
be of the background type, progressively characterized by 
microaneurysms, intraretinal punctuate hemorrhages, yellow, 
waxy exudates, cotton-wool patches, and macular edema, or of 
the proliferative type, characterized by neovascularization 
of the retina and optic disc, which may project into the 
vitreous, proliferization of fibrous tissue, vitreous 
hemorrhage, and retinal detachment.  Diabetic retinopathy is 
called also diabetic retinitis.  See Dorland's Illustrated 
Medical Dictionary 1622 (30th ed. 2003).

As diabetic retinopathy is called also diabetic retinitis, 
the Board notes that the disability may be evaluated under 
Diagnostic Code 6006, located in 38 C.F.R. § 4.84. Diagnostic 
Codes 6000 through 6009, in chronic form, are to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating of 
10 percent is to be assigned during active pathology.

Diagnostic Code 6028 relates to disabilities involving 
cataracts, senile and others.  It provides that preoperative 
cataracts are to be rated for impairment for visual acuity.  
Postoperatively, the disability is to be rated on impairment 
of visual acuity and aphakia.

"Aphakia" is the absence of the lens of the eye.  STEDMAN'S 
MEDICAL DICTIONARY 112 (26th Ed., 1995).  "Pseudophakia" is 
an eye in which the natural lens is replaced with an 
intraocular lens.  Id. at 1453.

The veteran is currently in receipt of a 30 percent 
evaluation for his bilateral pseudophakia that is rated as 
aphakia.  A 30 percent evaluation is provided for either 
bilateral or unilateral aphakia.  38 C.F.R. §  4.84a, 
Diagnostic Code 6029.

The Note following Diagnostic Code 6029 indicates that the 30 
percent evaluation prescribed for aphakia is a minimum rating 
to be applied to the unilateral or bilateral condition, and 
is not to be combined with any other rating for impaired 
vision.  When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction.  When both eyes are aphakic, both 
will be rated on corrected vision.  The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, however, not better than 20/70 (6/21).  
38 C.F.R. § 4.84a, Diagnostic Code 6029 (Note).

In order for the veteran to be granted a rating of 40 percent 
or more based upon visual acuity, he would have to 
demonstrate impairment of his visual acuity sufficient to 
meet the applicable rating criteria.  See Diagnostic Codes 
6066, 6069, 6073, and 6076, 38 C.F.R. § 4.84a.  Here, 
however, there is no evidence of record of an impairment of 
the veteran's field vision to warrant consideration of a 
higher rating under Diagnostic Codes 6080, 6081.  Id.

In rating disabilities involving visual acuity, the indices 
found at Table V, 38 C.F.R. § 4.84a are to be used.  
38 C.F.R. § 4 83a .  As noted, visual acuity is rated based 
on best distant vision obtainable after correction by 
eyeglasses.  The rating criteria begin with evaluating visual 
acuity where the vision in each eye is 20/40.  In that case a 
noncompensable disability evaluation is warranted under 38 
C.F.R. § 4.84a, Diagnostic Code 6079.  A 40 percent rating 
would be for consideration if there was anatomical loss of 
one eye and vision of 20/40 in the other (Diagnostic Code 
6066), blindness in one eye, having only light perception, 
and vision of 20/50 in the other (Diagnostic Code 6069), 
vision of 5/200 in one eye and 20/50 in the other (Diagnostic 
Code 6073), and vision in one eye of 10/200 and 20/50 in the 
other, vision in one eye of 15/200 and 20/70 in the other, or 
vision in one eye of 20/200 and 20/70 in the other. 
(Diagnostic Code 6076). 38 C.F.R. § 4.84a.

There is no evidence of anatomical loss of one eye or 
blindness in one eye to warrant consideration for a higher 
rating under Diagnostic Codes 6066, 6069.  Further, there is 
no evidence of the veteran having the required measured 
visual acuity to allow for the assignment of a 40 percent 
rating at any time during the pendency of the claim.

Therefore, the Board finds that the severity of the veteran's 
visual impairment during this time warrants a 30 percent 
rating (for pseudophakia under Diagnostic Code 6029).  This 
rating, however, should be combined with the 10 percent 
rating under Diagnostic Code 6006.  As such, the Board grants 
a rating of 40 percent, based on a 30 percent evaluation for 
pseudophakia under Diagnostic Code 6029, combined with a 10 
percent evaluation under Diagnostic Code 6006.

The evidence of record does not establish that the veteran's 
bilateral cataract extractions with implants and retinopathy 
warrant a rating in excess of 40 percent at any time.


Extraschedular Consideration

In exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The veteran's DM, bilateral lower extremity peripheral 
neuropathy, diabetic retinopathy with cataract extractions, 
and erectile dysfunction have not required any recent periods 
of hospitalization.  Moreover, there have been no objective 
medical findings that the veteran's service-connected 
disabilities markedly interferes with employment.  

In the absence of such exceptional factors as frequent 
hospitalization or marked interference with employment, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).




Earlier Effective Date

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application therefor.  In 
addition, 38 U.S.C.A. § 5101(a) provides in relevant part: A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual.  Both of the statutes clearly establish that an 
application must be filed.  Pertinent law and regulation also 
provide that the effective date of an award of disability 
compensation shall be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  38 C.F.R. § 3.155 has the 
important function of making clear that there is no set form 
that an informal written claim must take.  All that is 
required is that the communication indicate an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

The RO assigned effective dates of September 13, 2004, for 
the grants of service connection for diabetic neuropathy, 
erectile dysfunction, and an eye condition, and for special 
monthly compensation.  The basis for the assignment was that 
this was the date of receipt of a letter from the veteran's 
congressman containing a letter from the veteran which 
requested an increased evaluation for DM.  

The veteran maintains that he submitted a letter to VA 
requesting an increased evaluation for his DM in August 2003.  
It is his belief that the effective date should be the date 
this letter was received.  

The Board notes that along with September 2004 letter to his 
congressman, the veteran forwarded a photocopy of an August 
18, 2003, letter to the Washington, DC RO requesting a 
complete copy of his claims folder and an increased rating 
for his DM.  The veteran also forwarded a copy of a certified 
letter receipt from the veteran to the Washington, DC RO 
which was signed for on August 26, 2003.  

In this case, there is no evidence of the original claimed 
letter being in the claims folder.  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  YT v. Brown, 9 Vet. App. 195, 
199 (1996); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
The Court specifically held that a statement by a claimant, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.

However, in the present, case, the veteran has submitted a 
photocopy of a letter dated August 18, 2003, addressed to the 
RO.  In addition, the veteran has submitted a photocopy of a 
certified letter receipt to the Washington, DC, RO with the 
letter having been signed for on August 26, 2003.  The Board 
finds that this is clear evidence to the contrary with regard 
to the  presumption of regularity of the administrative 
process.  As such effective dates of August 26, 2003, are 
warranted for the grants of service connection for diabetic 
neuropathy, erectile dysfunction, and an eye condition, in 
addition to special monthly compensation.



ORDER

Service connection for BPH is denied.

A disability evaluation in excess of 40 percent for DM is 
denied.  

A compensable evaluation for erectile dysfunction at any time 
is denied.  

A 20 percent evaluation for peripheral neuropathy of the left 
lower extremity from August 26, 2003, is granted 

A 20 percent evaluation for peripheral neuropathy of the 
right lower extremity from August 26, 2003, is granted.

A 40 percent evaluation for bilateral cataract extractions 
with implants and diabetic retinopathy from August 26, 2003, 
is granted.

An effective date of August 26, 2003, for service connection 
for diabetic neuropathy, erectile dysfunction, and an eye 
condition, and for special monthly compensation is granted. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


